DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 76-94 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 76-94 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
The claims are drawn “[a] pharmaceutical composition for use in therapy, comprising a sustained release formulation of naltrexone or a pharmaceutically acceptable salt thereof and a sustained release formulation of bupropion or a pharmaceutically acceptable salt thereof, wherein said composition is administered with food”.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite (see MPEP 2173.05(p)).
Claims 89-90 are additionally rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 89 recites “[t]he pharmaceutical composition for use according to claim 76, wherein the method affects weight loss…” and so on.
Claim 90 recites “[t]he pharmaceutical composition for use according to claim 76, wherein the patient has a body mass index (BMI) of less than 25 kg/m2”.
There is insufficient antecedent basis for the recitations of “the method” in claim 89 and “the patient” in claim 90.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 76-88 and 91-94 are rejected under 35 U.S.C. 102(b) as being anticipated by Greenway et al (Lancet 376:595-605, 2010).
Claim 76 is drawn to “[a] pharmaceutical composition for use in therapy, comprising a sustained release formulation of naltrexone or a pharmaceutically acceptable salt thereof and a sustained release formulation of bupropion or a pharmaceutically acceptable salt thereof, wherein said composition is administered with food”
Greenway et al teach administration of “a fixed oral dose of sustained-release 32 mg per day naltrexone plus sustained-release 360 mg per day bupropion” formulated as tablets comprising “8 mg naltrexone/90 mg bupropion in each tablet” administered as “two tablets taken twice daily” (Page 597, Column 1).
As such, Greenway et al explicitly teach a pharmaceutical composition comprising a sustained release formulation of naltrexone and a sustained release formulation of bupropion, as claimed.  
Regarding the recitation in claim 76 that the pharmaceutical composition is “for use in therapy” and “administered with food”, Applicant is advised that use limitations within product claims do not carry patentable weight unless the recitation of the intended use of the claimed invention results in a structural difference between the claimed invention and the prior art so as to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see also MPEP 2114(II): “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464 (Fed. Cir. 1990) (emphasis in original)).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987))).  
In the instant case, the pharmaceutical composition comprising a sustained release formulation of naltrexone and a sustained release formulation of bupropion taught by Greenway et al is structurally identical to the claimed pharmaceutical composition comprising a sustained release formulation of naltrexone and a sustained release formulation of bupropion, and would be capable of finding “use in therapy” and/or being “administered with food”.
Accordingly, claim 76 is anticipated.
Claim 77 is drawn to the composition of claim 76 wherein “the amount of said bupropion… is in the range of about 90 mg to about 360 mg per day, and the amount of naltrexone… is in the range of about 4 mg to about 32 mg per day”.
At the outset, the amounts of bupropion and naltrexone to be administered “per day” do not carry patentable weight for the same reasons discussed above regarding the intended use/functional language limitations of claim 76.  Namely, the pharmaceutical composition comprising a sustained release formulation of naltrexone and a sustained release formulation of bupropion taught by Greenway et al is structurally identical to the claimed pharmaceutical composition comprising a sustained release formulation of naltrexone and a sustained release formulation of bupropion, and would be capable of being administered such that “the amount of said bupropion… is in the range of about 90 mg to about 360 mg per day, and the amount of naltrexone… is in the range of about 4 mg to about 32 mg per day”, as recited by the claim. 
Nevertheless, as specifically taught by Greenway et al, the 8 mg naltrexone SR/90 mg bupropion SR tablets can be administered as “two tablets taken twice daily” so as to provide “a fixed oral dose of sustained-release 32 mg per day naltrexone plus sustained-release 360 mg per day bupropion (Page 597, Column 1).
Accordingly, claim 77 is also anticipated.
Claim 78 is drawn to the composition of claim 76, wherein “said naltrexone… comprises a nonsequestered formulation of naltrexone”.
There is nothing to indicate that the naltrexone in the “oral dose of sustained-release… naltrexone plus sustained-release… bupropion” formulated as tablets comprising “8 mg naltrexone/90 mg bupropion in each tablet” (Page 597, Column 1) is sequestered.
As such, absent evidence to the contrary, claim 78 is also anticipated.
Claims 79-80 are drawn to the composition of claim 76 wherein “said naltrexone… is administered concurrently with buproprion” (claim 79) or “prior to or subsequent to bupropion” (claim 80).  
Significantly, claims 79-80 each recite “[t]he pharmaceutical composition for use according to claim 76, wherein said naltrexone…” is administered concurrently with, prior to, or subsequent to “bupropion” (but not said bupropion).  As such, claims 79-80 are understood to limit the administration of the naltrexone in the pharmaceutical composition of claim 76 to take place concurrently with, prior to, or subsequent to bupropion that is not the bupropion in the pharmaceutical composition of claim 76.
Accordingly, the limitations of claims 79-80 do not impose structural limitations to differentiate the pharmaceutical composition comprising a sustained release formulation of naltrexone and a sustained release formulation of bupropion taught by Greenway et al and the instantly claimed composition and, as such, do not carry any patentable weight.
Claims 79-80 are, thus, also anticipated.
Claim 81 is drawn to the composition of claim 76 wherein “said naltrexone… and said bupropion… are in a single dosage form”.
As discussed above, Greenway et al teach administration of “a fixed oral dose of sustained-release 32 mg per day naltrexone plus sustained-release 360 mg per day bupropion” formulated as tablets comprising “8 mg naltrexone/90 mg bupropion in each tablet” administered as “two tablets taken twice daily” (Page 597, Column 1).
Accordingly, claim 81 is also anticipated.
Claims 82-84 are drawn to the composition of claim 76 wherein the food that the composition is administered with is further defined as “a high-fat meal” (claim 82) or a moderate calorie, moderate fat meal (claim 84), more specifically of about 575 calories and fat accounting for about 23% of the total calorie content (claim 83).
The limitations of claims 82-84 do not impose structural limitations to differentiate the pharmaceutical composition comprising a sustained release formulation of naltrexone and a sustained release formulation of bupropion taught by Greenway et al and the instantly claimed composition and, as such, do not carry any patentable weight.
Accordingly, claims 82-84 are also anticipated.
Claim 85 is drawn to the composition of claim 76 wherein “the treatment schedule” of said composition is further defined to include, for example, “about 8 mg of said naltrexone… and about 90 mg of said bupropion… for the first week of treatment; about 16 mg of said naltrexone… and about 180 mg of said bupropion… for the second week of treatment” and so on, for three or more weeks of treatment.
The dosing regimen of claim 85 does not impose structural limitations to differentiate the pharmaceutical composition comprising a sustained release formulation of naltrexone and a sustained release formulation of bupropion taught by Greenway et al and the instantly claimed composition and, as such, does not carry any patentable weight.
Accordingly, claim 85 is also anticipated.
Claim 86 is drawn to the composition of claim 76 wherein “said naltrexone… and said bupropion… are administered as two 8 mg tablets of sustained-release naltrexone twice daily and two 90 mg tablets of sustained release bupropion twice daily”.
Although the dosing regimen (i.e., administering two tablets, twice daily) does not carry patentable weight for the reasons discussed above, the intended use/functional language does limit the amount of SR naltrexone and SR bupropion in said composition (i.e., 8 mg SR naltrexone and 90 mg SR bupropion).
As discussed above, Greenway et al teach administration of “a fixed oral dose of sustained-release 32 mg per day naltrexone plus sustained-release 360 mg per day bupropion” formulated as tablets comprising “8 mg naltrexone/90 mg bupropion in each tablet” administered as “two tablets taken twice daily” (Page 597, Column 1).
Accordingly, claim 86 is also anticipated.
Claims 87-88 are drawn to the composition of claim 76 which is “administered for at least 28 weeks” (claim 87), more specifically “at least 56 weeks” (claim 88).
The limitations of claims 87-88 do not impose structural limitations to differentiate the pharmaceutical composition comprising a sustained release formulation of naltrexone and a sustained release formulation of bupropion taught by Greenway et al and the instantly claimed composition and, as such, do not carry any patentable weight.
Accordingly, claims 87-88 are also anticipated.
Claim 91 is drawn to the composition of claim 76, wherein the composition “is not administered in combination with a high-fat meal”.
The limitations of claim 91 do not impose structural limitations to differentiate the pharmaceutical composition comprising a sustained release formulation of naltrexone and a sustained release formulation of bupropion taught by Greenway et al and the instantly claimed composition and, as such, do not carry any patentable weight.
Accordingly, claim 91 is also anticipated.
Claims 92-94 are drawn to the composition of claim 76, wherein the composition “is administered as an aid for smoking cessation treatment” (claim 92), “for mitigating weight gain or promoting weight loss during smoking cessation” (claim 93), or “for a method of treatment that is not weight loss” (claim 94).
The limitations of claims 92-94 do not impose structural limitations to differentiate the pharmaceutical composition comprising a sustained release formulation of naltrexone and a sustained release formulation of bupropion taught by Greenway et al and the instantly claimed composition and, as such, do not carry any patentable weight.
Accordingly, claims 92-94 are also anticipated.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 76-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over EACH of U.S. Patents 10,231,962, 10,231,964, 10,307,367, 10,322,121, 10,403,170, 10,828,294, 10,835,527, 11,033,543, 11,278,544, 11,139,056 and 11,324,74.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Each of the Patents recite methods of administering the instantly claimed pharmaceutical composition comprising a sustained release formulation of naltrexone and a sustained release formulation of bupropion.  
Claims 76-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over EACH of copending Applications 17/319,882, 17/335,646, 17/336,546, 17/343,326, 17/346,902, 17/493,160, 17/699,600 and 17/717,691.  
Although the claims at issue are not identical, they are not patentably distinct from each other.  Each of the Applications recite methods of administering the instantly claimed pharmaceutical composition comprising a sustained release formulation of naltrexone and a sustained release formulation of bupropion.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611